Citation Nr: 1616547	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post left elbow dislocation with degenerative osteophyte formation (left elbow disability).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned in March 2013.  A transcript is of record. 

The Board remanded this case for further development in January 2014, and denied entitlement to a higher initial rating for the Veteran's left elbow disability in a November 2014 decision.  In an October 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a September 2015 joint motion for partial remand (JMPR), vacated the Board's November 2014 denial of this claim, and remanded the case for further action consistent with the terms of the JMPR.  Specifically, the parties agreed that the Board erred by relying on an April 2014 examination (conducted for VA by QTC Medical Services) which did not adequately describe the effect of pain on the Veteran's left elbow functioning.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A service connection claim for a low back disability was previously before the Board and remanded by it in November 2014 for further development.  Service connection for disability of the thoracolumbar spine has since been granted in a July 2015 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran recently submitted NOD's in January 2016 with respect to the initial ratings assigned his service-connected thoracolumbar spine disability (in the July 2015 rating decision) and left shoulder disability (in a May 2015 rating decision).  Given the recency of these NOD's, and the request for de novo review by a Decision Review Officer in accordance with 38 C.F.R. § 3.2600 (2015), the RO may not have had sufficient time to issue a statement of the case (SOC).  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, it would be premature for the Board to take jurisdiction of these issues at this time for the sole purpose of remand for an SOC, when they are likely still in process at the RO.  See id. 

In his January 2016 NOD's, the Veteran also raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected thoracolumbar spine and left shoulder disabilities, stating that this issue was not a new claim, but rather part of his appeal of the initial ratings assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation when reasonably raised by the claimant or the record).  The RO informed the Veteran in an April 2016 letter that the NOD regarding entitlement to TDIU was not accepted, as more than a year had passed since an April 2010 rating decision was issued that denied entitlement to TDIU.  However, as pointed out by the Veteran, the NOD is not with respect to the April 2010 rating decision, but rather with respect to the initial ratings assigned the left shoulder and thoracolumbar spine disabilities in the May 2015 and July 2015 rating decisions, with entitlement to TDIU being raised as part and parcel of these issues.  See id.  The NOD of course is timely with respect to these latter decisions.  See 38 C.F.R. § 20.302 (2015).  Accordingly, the issue of entitlement to TDIU must also be appropriately developed and adjudicated in connection with the appeal of the initial ratings assigned the thoracolumbar spine and left shoulder disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In accordance with the September 2015 JMPR and October 2015 Court Order, this claim must be remanded for further development.

The parties to the September 2015 JMPR agreed that the April 2014 QTC examination report did not provide sufficient findings regarding the effect of pain on functioning of the left elbow.  See Mitchell, 25 Vet. App. at 43.  Consequently, they agreed that a new examination should be performed with adequate findings regarding this issue.  

Accordingly, the case is REMANDED for the following action:

1. Add to the file any outstanding VA treatment records for the Veteran from the Eastern Oklahoma VA Health Care System dated since February 2014. 

2. Then, arrange for a VA examination of the left elbow.  The entire claims file must be made available to the examiner for review.  The examiner must conduct all indicated tests or studies (as determined within the examiner's discretion) and report all clinical findings.  

As part of the examination, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and specify whether, and at what point, the pain begins to limit range of motion of the elbow.  The examiner must also specify whether, on repetition, pain further limits range of motion beyond any limitation recorded in the initial test, and at what point the pain begins to cause such limitation. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

